Citation Nr: 1328242	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral glaucoma.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Willie



INTRODUCTION

The Veteran had active service from November 1952 to May 1956.  This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded for further development in April 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to provide proper notice to the Veteran.  In a prior remand, the Board requested that VA obtain VA medical records, send VCAA notice to the Veteran regarding his request to reopen a claim for entitlement to service connection for glaucoma, and request that the Veteran provide an authorization and release for certain private medical provider.  The Veteran did not respond to the request or the notification letter.  The June 2013 supplemental statement of the case and a June 2013 letter from the Board were returned as undeliverable.  A review of VA medical records located in the electronic claims file indicates that the Veteran has moved to Virginia, at least effective April 2013.  Accordingly, remand is required to attempt to contact the Veteran and provide him with the notice and requests for information as directed by the April 2013 Board remand. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Attempt to obtain the Veteran's new address in Virginia, to include requesting the assistance of the Veteran's representative.

2. If a new address is obtained, provide notice to the Veteran at that address, to include the notice and requests for information as indicated in the April 2013 Board remand.

3.  Conduct all further development as warranted by the results of the above-noted directives.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



